Citation Nr: 0125488	
Decision Date: 10/30/01    Archive Date: 11/05/01

DOCKET NO.  95-32 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent from 
March 29, 1994 to September 11, 1998, for residuals of a 
cervical spine fracture post C4-6 fusion with severe 
limitation of motion.

2.  Entitlement to an evaluation in excess of 40 percent from 
September 12, 1998 for residuals of a cervical spine fracture 
post C4-6 fusion with severe limitation of motion. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to June 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which continued 20 and 30 percent 
disability evaluations assigned to service-connected cervical 
spine disability and a psychiatric disorder, respectively.  
The veteran filed a timely notice of disagreement with 
respect to both issues, which was received by the RO in March 
1995.  A Statement of the Case addressing both issues was 
issued by the RO in July 1995.  The veteran's substantive 
appeal on both issues was received by the RO in August 1995.  
Subsequently, in a September 1995 rating decision, the RO 
assigned a 100 percent disability evaluation to the service 
connected psychiatric disorder.  The 100 percent evaluation 
was continued in an August 1997 rating decision.  Hence, the 
veteran has been awarded a full grant of benefits with 
respect to his psychiatric disorder and the only issue 
remaining for appellate review is the one listed on the front 
page of this decision.   


FINDINGS OF FACT

1.  For the period dating from March 29, 1994 to September 
11, 1998, the service-connected residuals of a fracture of 
the cervical spine with C4-6 fusion were manifested by 
complaints of chronic neck pain.

2.  From September 12, 1998, the service-connected residuals 
of a fracture of the cervical spine with C4-6 fusion were 
manifested by severe limitation of motion, muscle spasm, 
right upper extremity radiculopathy, and complaints of 
chronic pain with little intermittent relief.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 20 
percent from March 29, 1994 to September 11, 1998 for 
residuals of a fracture of the cervical spine with 
C4-6 fusion have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R  §§ 4.7, 4.71a, 
Diagnostic Codes 5285, 5290 and 5293 (2001).

2.  The schedular criteria for a 60 percent disability 
evaluation for residuals of a fracture of the cervical spine 
with C4-6 fusion from September 12, 1998 have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R §§ 4.7, 4.71a, Diagnostic Codes 5285 and 5293 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On March 29, 1994, the veteran's representative filed a claim 
for increase for the veteran's service-connected cervical 
spine disability, then evaluated as 20 percent disabling.  In 
a February 1995 rating decision, the RO continued the 20 
percent evaluation assigned to the cervical spine disability 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5285 and 5290 
(2001).  In an October 1998 rating decision, the RO granted a 
40 percent evaluation to the service-connected cervical spine 
disability under 38 C.F.R. § 4.71a, Diagnostic Codes 5285 and 
5293 (2001), effective September 12, 1998, the date of a VA 
examination report of the veteran demonstrating severe 
limitation of motion of the cervical spine and muscle spasms.  
The veteran, through his accredited representative, has 
continued to disagree with the 40 percent rating.  See the 
August 2001 VA Form 646 and the September 2001 Written Brief 
Presentation.

In the interest of clarity, after reviewing generally 
applicable law and regulations and describing the factual 
background of this case, the Board will discuss the issue on 
appeal.

Pertinent Law and Regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(a), 4.1 
(2001).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14 (2001); see Epstein v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative of or 
overlapping; the appellant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban, 
6 Vet. App. at 262.

The schedular criteria

(i.) Diagnostic Code 5293

Under Diagnostic Code 5293 [intervertebral disc disease], a 
40 percent rating is warranted for intervertebral disc 
syndrome that is severely disabling with recurring attacks 
and intermittent relief, and a 60 percent evaluation is 
assigned for intervertebral disc disease which is pronounced 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, little intermittent relief.  38 
C.F.R. 4.71a, Diagnostic Code 5293 (2001).

A precedent opinion of the General Counsel of the Secretary 
of VA, VAOPGCPREC 36-97 (December 12, 1997), held that 
Diagnostic Code 5293 involves loss of range of motion because 
the nerve defects and resulting pain associated with injury 
to the sciatic nerve may cause limitation of motion of the 
cervical, thoracic, or lumbar vertebrae.

In Bierman v. Brown, 6 Vet. App. 125, 129-132 (1994), the 
Court found that the provisions of Diagnostic Code 5293 do 
not expressly prohibit a separate neurological rating from 
being assigned in situations in which such a rating is 
warranted. The Court suggested that manifestations of 
neurological symptomatology of a lower extremity which are 
distinct from low back symptoms (that is, neither duplicative 
nor overlapping) could be rated under a Diagnostic Code 
different from Diagnostic Code 5293 without violating the VA 
anti- pyramiding regulation, 38 C.F.R. § 4.14.


(ii.) Diagnostic Code 5285

Under Diagnostic Code 5285, residuals of a fracture of a 
vertebra, a 60 percent evaluation is assigned for residuals 
of a fractured vertebra, without cord involvement, and with 
abnormal mobility requiring a neck brace (jury mast).  A 100 
percent evaluation is assigned for residuals of a fracture of 
a vertebra with cord involvement, bedridden, or requiring 
long leg braces.  In other cases, the disability is rated in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body.  Both under ankylosis and limited motion, ratings 
should not be assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an 
adjacent segment.  38 C.F.R. 4.71a, Diagnostic Code 5285 
(2001).

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45. See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2001).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2001).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to the affected joints.  The intent of the 
rating schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2001).

Duty to assist

The VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim. Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 State. 2096, __ (2000) (to be codified at 38 U.S.C.A. § 
5103A) (West Supp. 2001) [VCAA].

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 
7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 
5107; 38 C.F.R. §§ 3.102, 4.3.

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



Factual Background

VA hospitalization reports, dating from January to November 
1994, reflect that the veteran was admitted for a psychiatric 
disorder.  A review of a January 1994 report reflects that 
the veteran had chronic neck pain which was secondary to a 
fracture of the neck sustained years previously.  In March 
1994, Axis III diagnoses of chronic neck pain and status post 
fusion of the cervical spine were entered.  In November 1994, 
an examination of the cervical spine was normal, although he 
complained of chronic neck pain.  The Axis III diagnosis was 
chronic neck pain.

A September 1998 VA spine examination report reflects that 
the veteran had developed progressive spondylosis of the 
cervical spine, which had increased over the year.  The 
examiner noted that the veteran had seen surgeons regarding 
his cervical spine and that it had been recommended to him 
that he undergo a second fusion procedure.  The veteran 
indicated that he preferred to wait on having the surgery 
because the pain and symptoms regarding his cervical spine 
were tolerable.  The veteran's chief complaints were neck 
pain, paresthesias of the right hand and weakness of the 
right arm including the right shoulder.  The veteran related 
that he had used a transcutaneous electrical nerve 
stimulation unit (TENS).  The veteran reported taking Tylenol 
with codeine as well as methocarbamol and naproxen for his 
pain.  The examiner noted that there were no significant 
flare-ups of the cervical spine disorder.  The veteran 
related that he wore bilateral wrist splints because of 
carpal tunnel syndrome.  He indicated that he was only able 
to walk approximately two blocks and had significant 
difficulty with range of motion of his neck.  In this regard, 
the veteran was unable to turn his neck without turning his 
shoulders.  He also reported having significant cramps with 
immobilization in one position of the neck.  

Upon examination of the neck in September 1998, the veteran's 
posture was slightly stooped with the cervical spine flexed.  
Range of motion of the cervical spine was flexion from 0-30 
degrees, extension 0-10 degrees, bilateral flexion from 0-15 
degrees, left rotation from 0-10 degrees and right rotation 
from 0-30 degrees.  The veteran had pain at rest and pain 
with any range of motion of the cervical spine.  There was a 
well-healed and non-tender surgical scar in the midline of 
the cervical spine.  The veteran had significant 
hypersensitivity and tenderness over the right paraspinal 
region of the cervical spine, to include the trapezius 
muscle.  There were significant muscle spasms as well as 
significant guarding and apprehension of the veteran during 
the examination.  The left upper extremity revealed normal 
strength including the deltoid, biceps, triceps, wrist 
flexors, extensors and intrinsic muscles of the hand.  With 
regards to the right upper extremity, there was decreased 
strength with resistance against mild resistance in the 
deltoid, biceps, triceps, wrist flexors and extensors and the 
intrinsic muscles.  The veteran did not have any paresthesias 
in the right or left arm.  He had a positive Spurling's test 
with axial compression of the cervical spine with radiation 
of the pain from his cervical spine into his right shoulder.  
Examination of the musculature was otherwise normal around 
the cervical spine.  A diagnosis of the spondylosis of 
cervical spine, status post C4-6 fusion with some evidence of 
a radiculopathy most likely involving C5-6 on the right was 
recorded by the examining physician. 

A December 2000 VA neurological examination reflects that the 
examiner reviewed the claims file prior to the examination.  
The veteran described having pain and muscles spasms in the 
cervical spine, and that he used a TENS unit.  He related 
that the pain increased when he moved his neck and with 
changes in the weather and that it interfered with his sleep.  
He stated that he was recommended to undergo surgery but that 
he was afraid of it.  Upon neurological examination, it was 
noted that there was a scar over the cervical spine.  There 
was tenderness in the cervical area and some mild muscle 
spasm in the shoulders and paraspinal muscles.  Range of 
motion of the cervical spine was limited to 20 degrees 
flexion with pain at 20, 10 degrees in extension with 
weakness at 10 and about 20 degrees in lateral rotation from 
both sides.  Upper extremity strength was noted by the 
examiner to have been somewhat difficult to interpret as 
there was some give away weakness in the right upper and 
lower extremities (i.e., the veteran did not provide very 
much effort.)  Thus, the examiner found it difficult to make 
a judgment whether the right side was weaker than the left.  
Fine movements were symmetric.  The examiner did not note any 
asymmetric atrophy.  There were no fasciculations.  Sensory 
examination was okay for position and touch.  There was no 
sensory extinction.  Reflexes were 1+ in the knees and absent 
at the ankles.  The veteran's gait was slow.  He stated that 
he could not walk on his toes very well.  A Romberg's sign 
was negative.  A magnetic resonance imaging scan of the 
cervical spine revealed abnormal signal within the vertebral 
bodies at C3-4 at the site of the posterior effusion.  There 
was no objective evidence of a myelopathy.  The examiner 
concluded that the examination was similar to the one 
conducted by VA in 1998.  A diagnosis of cervical 
spondylosis, post fusion C4-6 was recorded by the examiner.    

Initial matters - duty to assist/standard of proof

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has also revised the provisions of 38 
C.F.R. § 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45, 629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied. 

In this case, the duty to assist the veteran in the 
development of his claim under the VCAA has been met.  By 
virtue of the June 2000 Supplemental Statement of the Case 
(SSOC) during the pendency of the appeal, the veteran and his 
representative have been given notice of the type of 
information, medical evidence, or lay evidence necessary to 
substantiate his claim and they have been accorded the 
opportunity to submit such evidence.

In addition, there is sufficient current evidence of record 
with which the Board may make an informed decision.  In this 
regard, the veteran was afforded VA examinations of the 
cervical spine in 1998 and 2000.  The Board has not 
identified any pertinent evidence which is not currently of 
record, and the veteran has not pointed to any such evidence.

The Board further observes that the veteran has been informed 
of the types of evidence which could be submitted by him in 
support of his claim.  He has been accorded ample opportunity 
to present evidence and argument in support of this claim.  
In particular, the veteran has been provided with an 
opportunity to notify VA of the existence of any further 
information that would tend to substantiate his claim. 

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The veteran's claim has been 
adjudicated by the RO under the same statutory and regulatory 
criteria which must be applied by the Board. Accordingly, the 
Board does not believe that a remand for readjudication is 
required under the VCAA or otherwise.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the new law. 
Under these circumstances, a remand of this matter for 
further development would not avail the veteran or aid the 
Board's inquiry, and would only serve to unnecessarily delay 
a decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.

As noted previously in this decision, a 20 percent evaluation 
was assigned to the service-connected cervical spine disorder 
for the period from March 29, 1994, the date the veteran 
filed his claim for increase with respect to the cervical 
spine disability, to September 11, 1998 pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285 [residuals of a cervical 
fracture] and 5290 [limitation of motion of the cervical 
spine].  A 40 percent evaluation was assigned to the cervical 
spine disability, effective September 12, 1998, the date of a 
VA examination report reflecting an increase in the severity 
of the cervical spine disorder, pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285 and 5293 [intervertebral disc 
syndrome].  See 38 C.F.R. § 4.20.  

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

The Board finds that the veteran's service-connected 
residuals of a cervical fracture status post C4-6 are most 
consistent with the application of Diagnostic Code 5293, and 
that that diagnostic code is the most appropriate for the 
entire appeal period.  In this regard, the veteran's current 
symptoms of chronic neck pain, pain on motion, muscle spasms 
and radiculopathy and diagnosis are consistent with the 
rating criteria found in Diagnostic Code 5293.  The veteran's 
cervical spine disability is manifested principally by 
symptoms usually associated with degenerative disc disease, 
such as pain on motion and recurring attacks.  There is 
evidence of residual right C5-6 radiculopathy.  Such symptoms 
and diagnosis are consistent with the rating criteria found 
in Diagnostic Code 5293.

Entitlement to an evaluation in excess of 20 percent for the 
period from March 29, 1994 to September 11, 1998 for the 
service-connected cervical spine disability

In evaluating the medical evidence for the period from March 
29, 1994 to September 11, 1998 for the service-connected 
cervical spine disability, the Board finds that an evaluation 
in excess of 20 percent is not warranted.  In reaching this 
conclusion, the medical evidence reflects that the veteran 
had chronic neck pain and was status post fusion of the 
cervical spine.  However, there was no objective evidence of 
severe intervertebral disc syndrome with intermittent relief, 
severe limitation of motion of the cervical spine or 
ankylosis of the cervical spine such as to warrant an 
evaluation in excess of 20 percent under 38 C.F.R. § 4.73, 
Diagnostic Codes 5293, 5290 and 5287, respectively (2001) for 
the period from March 29, 1994 to September 11, 1998.  
Therefore, the Board concludes that an evaluation in excess 
of 20 percent for the period from March 29, 1994 to September 
12, 1998 for the service-connected cervical spine disability 
is not warranted.

Entitlement to an evaluation in excess of 40 percent from 
September 12, 1998 for the service-connected cervical spine 
disability

In applying the law to the existing facts, and for the 
reasons and bases expressed below, the Board finds the 
veteran's service-connected residuals of a fracture of the 
cervical spine status post C5-6 fusion more nearly 
approximates the criteria for a 60 percent evaluation under 
Diagnostic Code 5293.  In reaching this conclusion, the 
medical evidence of record establishes that the veteran's 
cervical spine disability is primarily manifested by constant 
neck pain, especially with movement of the neck, and severe 
limitation of motion of the cervical spine.  In this regard, 
a December 2000 VA examination report reflects that flexion 
of the cervical spine was to 20 degrees with pain at 20 
degrees and extension to 10 degrees with weakness at 10 
degrees.  In addition, during the September 1998 VA 
examination, the veteran was unable to turn his neck without 
having to turn his shoulders.  These same reports also 
reflect objective findings of mild tenderness in the 
paraspinous musculature, significant muscle spasms, and mild 
residual radiculopathy at C5-6.  Therefore, the Board 
concludes that a 60 percent rating is warranted from 
September 12, 1998, the date that the medical evidence of 
record first demonstrated recurrent attacks of severe pain 
due to service-connected cervical spine disability in 
accordance with Diagnostic Code 5293. 

After having carefully evaluated the evidence, the Board 
finds that the veteran's cervical spine disability more 
nearly approximates the criteria for pronounced 
intervertebral disc syndrome under Diagnostic Code 5293 from 
September 12, 1998, since the medical evidence shows that 
from that time the veteran had recurring attacks of severe 
cervical spine pain with certain activities or movements, 
muscle spasm, and radiculopathy at C5-6.  The medical 
evidence further shows that the veteran had relief from this 
pain when not engaged in activities or motion.  Accordingly, 
a 60 percent rating is assigned under Diagnostic Code 5293, 
effective September 12, 1998.  See 38 C.F.R. § 4.7 (2001). 

In summary, the Board finds that the medical evidence 
supports the assignment of a 60 percent evaluation for 
residuals of a cervical spine fracture post C4-6 fusion under 
Diagnostic Code 5293, effective September 12, 1998.  

As discussed in detail above, the Board believes that 
Diagnostic Code 5293 is the most appropriate for rating the 
veteran's service-connected cervical spine disability. 
Moreover, a disability evaluation in excess of 40 percent is 
not available under Diagnostic Code 5292 [limitation of 
motion of the lumbar spine] or Diagnostic Code 5295 
[lumbosacral strain], which are also potentially applicable.

DeLuca considerations

The Board has considered whether the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 (2001) may provide a basis for an 
increased evaluation for the service-connected cervical spine 
disability.  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that 38 C.F.R. §§ 4.40, 4.45, and 4.59 were not 
subsumed into the diagnostic codes under which the veteran's 
disabilities are rated, and that the Board has to consider 
the functional loss due to pain of a musculoskeletal 
disability under 38 C.F.R. § 4.40, separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  DeLuca, 8 Vet. App. at 206.

Where a diagnostic code is predicated on loss of motion, VA 
must also consider 38 C.F.R. § 4.40, regarding functional 
loss due to pain, and 38 C.F.R. § 4.45, regarding weakness, 
fatigability, incoordination, or pain on movement of a joint.  
DeLuca, 8 Vet. App. at 204-207.  As noted above, the veteran 
has been evaluated pursuant to Diagnostic Code 5293.  This 
diagnostic code contemplates limitation of motion.  See 
VAOPGCPREC 36-97 (December 12, 1997).

The Board finds that the evidence of record does not 
demonstrate any additional functional loss to warrant an 
increased evaluation based on 38 C.F.R. §§ 4.40 and 4.45 
during the course of the veteran's appeal.  While the veteran 
exhibited some muscle weakness on the right side during the 
September 1998 VA examination, he did not provide much effort 
during the December 2000 examination.  Thus, the examiner 
noted that it was difficult to make a judgment as to whether 
the right side was weaker than the left.  While the veteran 
related that he had a slow gait and could not walk on his 
toes very well, it was again noted by the examiner that the 
veteran put forth only some effort.  A sensory examination 
was normal for position and touch.  There was no sensory 
extinction.  

There is no evidence of additional loss of motion, weakness, 
incoordination, fatigability and the like of such severity 
that an additional disability evaluation may be assigned 
under 38 C.F.R. §§ 4.40 and 4.45 beyond that already 
contemplated by the 20 percent evaluation assigned for the 
period from March 29, 1994 to September 11, 1998 and the 60 
percent evaluation, effective from September 12, 1998.


Other Considerations

The Board has also considered whether a separate disability 
rating would be appropriate for neurological findings 
appropriate to the site of the diseased disc under the 
diagnostic codes pertinent to rating neurological disorders.  
See Esteban and Bierman, supra.

After reviewing the record, the Board finds that a separate 
disability rating for a neurological disorder is not 
warranted at anytime during the appeal period because the 
objective medical evidence does not demonstrate that the 
veteran suffers from a separate neurological disability 
distinct from his service-connected cervical spine 
disability.  There are only findings of some radiculopathy at 
C5-6; no other neurological symptoms or disorders were 
detected.  Therefore, the Board concludes that the veteran 
does not suffer from additional neurological deficiency so as 
to warrant a separate disability rating under the diagnostic 
codes pertinent to rating neurological disorders.  See 
Bierman, 6 Vet. App. at 129-132 [which involved a separate 
disability, foot drop].

In summary, an evaluation in excess of 20 percent for the 
period from March 29, 1994 to September 11, 1998 is denied as 
the preponderance of the evidence is against the veteran's 
claim.  However, a 60 percent disability evaluation for the 
service-connected residuals of a cervical spine fracture 
status post C5-6 is warranted from September 12, 1998 for the 
reasons and bases described above.  The benefit sought on 
appeal is accordingly granted to that extent.


ORDER

Entitlement to an evaluation in excess of 20 percent from 
March 29, 1994 to September 11, 1998, for residuals of a 
cervical spine fracture status post C5-6, is denied. 

Entitlement to a 60 percent disability evaluation for 
residuals of a cervical spine fracture status post C5-6 is 
granted effective September 12, 1998, subject to controlling 
regulations applicable to the payment of monetary benefits.




		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

